DETAILED ACTION
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .  Claims 1-25 are presented for examination on the merits.

Claim Rejections - 35 USC § 112
2.	The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a)  IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

3.	Claims 1, 12 and 23 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention.  The amended claim 1 include a limitation “determining a proximity of the remote aircraft to a boundary of the proximity zone, proximity zone being centered at the local aircraft and the representation of the remote aircraft being positioned a distance from a representation of the boundary of the proximity zone based on the proximity of the remote aircraft to the boundary of the proximity zone” in claim s 1, 12 and 23.  This limitation is clearly a new matter.  The Examiner can find no support in applicant’s disclosure for such an amendment.  
Since claims 2-11, 13-22, 24 and 25 are directly or indirectly depend on claims 1, 12 and  23 they inherit the rejection of claims 1, 12 and  23. 

Claim Rejections - 35 USC § 103
4.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
5.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

6.	Claims 1-24 are rejected under 35 U.S.C. 103 as being unpatentable over Bazawada (US 2020/0312164) in view of Robertson (US 10446041).
 	As to claim 1, Bazawada discloses in systems and methods for detecting and representing traffic maneuvers on displays having claimed:
a.	tracking remote aircraft, comprising: at a local aircraft, parsing a received signal, transmitted by a remote aircraft, to determine location data and velocity data indicating location and velocity of the remote aircraft read on ¶ 0008, ( receiving navigational data for the aircraft; receiving traffic information for a neighbor traffic, the traffic information comprising a traffic identification, a position, a pitch, a roll, an altitude, a speed, a distance, a heading, and a track; creating, based on the traffic information, neighbor traffic thresholds including a maximum latitudinal threshold, a maximum longitudinal threshold, a minimum latitudinal threshold, a minimum longitudinal threshold, a maximum altitude, a minimum altitude, a maximum pitch, a maximum roll, and a default time);

b.	determining a relative position of the remote aircraft as a function of a position of the local aircraft; assigning the remote aircraft to a proximity zone as a function of 1) a distance between the local aircraft and the remote aircraft, 2) velocity of the local aircraft, and 3) velocity of the remote aircraft read on ¶ 0044, (the complete movement indicator for traffic 902 visually conveys three-dimensional information. In various embodiments, the processor 150 additionally provides in the rendering of traffic 902, one or more of: a height above ground 908, a traffic speed 910, and a relative distance 912 from the ownship to the traffic 902); 
c.	displaying, at the local aircraft, 1) a representation of the remote aircraft positioned relative to the location and velocity of the local aircraft, and 2) a representation of the proximity zone encompassing the representation of the remote aircraft read on ¶ 0006, (receiving current traffic information for a neighbor traffic, the traffic information comprising a traffic identification, a position, a pitch, a roll, an altitude, a speed, a distance, and a heading; referencing the traffic information to thereby create neighbor traffic thresholds including a maximum latitudinal threshold, a maximum longitudinal threshold, a maximum altitude threshold, a maximum pitch, and a maximum roll; monitoring the traffic information until a default time elapses, to thereby determine a delta latitudinal position, a delta longitudinal position, a delta altitude, a delta pitch, and a delta roll, of the neighbor traffic during the default time; and when the default time elapses, identifying a traffic maneuver upon the occurrence of one or more of (i) the delta latitudinal position of the neighbor traffic during the default time exceeded the maximum latitudinal threshold, and (ii) the delta longitudinal position of the neighbor traffic during the default time exceeded the maximum longitudinal threshold, (iii) the delta altitude of the neighbor traffic during the default time 
Therefore it would have been obvious to one having ordinary skill in the art at the time the invention was filed to incorporate the different embodiment of Bazawada in order to provide all of the information that the ownship needs to adequately address the traffic maneuvers. Bazawada does not explicitly disclose determining a proximity of the remote aircraft to a boundary of the proximity zone, proximity zone being centered at the local aircraft and the representation of the remote aircraft being positioned a distance from a representation of the boundary of the proximity zone based on the proximity of the remote aircraft to the boundary of the proximity zone.
However, Robertson in distance measured from the entrance to the exit teaches:
e.	determining a proximity of the remote aircraft to a boundary of the proximity zone, proximity zone being centered at the local aircraft and the representation of the remote aircraft being positioned a distance from a representation of the boundary of the proximity zone based on the proximity of the remote aircraft to the boundary of the proximity zone read on Col. 4, Lines 21-45, ( a user interface may present a warning that the aircraft is getting too close to the boundary of the 3D flying space at a first distance from the boundary, but may not actually take action in response to the aircraft's proximity to the boundary until the aircraft is closer (e.g., by automatically slowing down and stopping the aircraft before it crosses the boundary of the 3D flying space, by automatically turning the aircraft to follow a turn in a path, etc.). To put it another way, the distance (e.g., from the boundary of a 3D flying space) at which a warning 
Therefore it would have been obvious to one having ordinary skill in the art at the time the invention was filed to incorporate the user interfaces for mutually exclusive three dimensional flying spaces of Robertson into Bazawada in order to present information which helps the pilot to better understand how the aircraft operates (e.g., in the new and/or different ways) and have a better and/or more informed flight experience.
As to claim 2, Bazawada further discloses:
a.	wherein the received signal is an automatic dependent surveillance-broadcast (ADS-B) signal read on ¶ 0019, (Each individual occurrence of conventionally available traffic data is usually a snapshot of information about a specific traffic provided by at least one of: an Automatic Dependent Surveillance-Broadcast (ADS-B); a Traffic Information Services-Broadcast (TIS-B); an onboard Traffic Collision and Avoidance System (TCAS); a radio altitude sensor, inertial reference system (IRS); an altitude and heading reference system (AHRS); and, etc. A plurality of neighbor traffic has an associated plurality of respective traffic data. Traffic data is described in more detail in connection with FIG. 5). 
As to claim 3, Bazawada further discloses:
a.	parsing the ADS-B signal transmitted by the local aircraft to determine the position and velocity of the local aircraft read on ¶ 0025, ( an instantaneous position (e.g., the latitude, longitude, orientation), an instantaneous heading (i.e., the direction the traffic is traveling in relative to some reference), a flight path angle, a vertical speed, a ground speed, an instantaneous altitude (or height above ground level), an aircraft track, drift, flight path angle, a current phase  
As to claim 4, Bazawada further discloses:
a.	wherein the proximity zone is one of a plurality of proximity zones, and further comprising displaying the plurality of proximity zones as a plurality of layers encompassing a representation of the local aircraft read on ¶ 0049, (The thresholds may be used to create an area 1000 around the neighbor traffic that is bounded by the maximum latitudinal threshold and the maximum longitudinal threshold. In FIG. 10 and FIG. 11, the area 1000 is depicted as a circle, when viewed from directly above the neighbor traffic, however, the area 1000 does not have to be a circle. The area 1000 can then be partitioned into quadrants in an XY plane. Using area 1000, the processor 150 determines that traffic movement is in reverse when traffic movement is detected in a quadrant behind the traffic, the bottom most quadrant on the page in FIG. 10. The processor 150 determines that the neighbor traffic is moving to the right by determining that the traffic movement is in a quadrant to the right of the neighbor traffic). 
As to claim 5, Bazawada further discloses:
a.	wherein the proximity zone is a first proximity zone, and further comprising, in response to detecting a change in velocity of at least one of the local aircraft and the remote aircraft, assigning the remote aircraft to the second proximity zone read on ¶ 0049 or ¶ 0050, (The thresholds may be used to create an area 1000 around the neighbor traffic that is bounded by the maximum latitudinal threshold and the maximum longitudinal threshold. In FIG. 10 and FIG. 11, the area 1000 is depicted as a circle, when viewed from directly above the neighbor traffic,  
As to claim 6, Bazawada further discloses:
a.	displaying, at the local aircraft, a representation of a movement of the remote aircraft from the first proximity zone to the second proximity zone read on ¶ 0049, (. In FIG. 10 and FIG. 11, the area 1000 is depicted as a circle, when viewed from directly above the neighbor traffic, however, the area 1000 does not have to be a circle. The area 1000 can then be partitioned into quadrants in an XY plane. Using area 1000, the processor 150 determines that traffic movement is in reverse when traffic movement is detected in a quadrant behind the traffic, the bottom most quadrant on the page in FIG. 10. The processor 150 determines that the neighbor traffic is moving to the right by determining that the traffic movement is in a quadrant to the right of the neighbor traffic. The processor 150 determines that the neighbor traffic is moving to the left by determining that the traffic movement is in a quadrant to the left of the neighbor traffic). 
As to claim 7, Bazawada further discloses:
a.	emitting an audible cue in response to assigning the remote aircraft to the proximity zone, a characteristic of the audio cue being a function of the proximity zone read on ¶ 0028 & ¶ 0040,  
As to claim 8, Bazawada further discloses:
a.	in response to an action by a user at the local aircraft, displaying information corresponding to the remote aircraft, the information including at least one of a speed, a name, and a heading of the remote aircraft read on ¶ 0027 & ¶ 0040, (when the user input device 114 is configured as a touchpad or touchscreen, it may be integrated with the display system 112. As used herein, the user input device 114 may be used by a pilot to communicate with external sources, such as ATC, to modify or upload the program product 166, etc. In various embodiments, the display system 112 and user input device 114 are onboard the aircraft 100 and are also operationally coupled to the communication system and fabric 118. In some embodiments, the control module 104, user input device 114, and display system 112 are configured as a control display unit (CDU).  Traffic indicator 610 is a triangle oriented with point 612 indicating the current heading. Movement indicator 614 is also a triangle, has a directional point 616 indicating a direction of movement that is toward the left, or approximately 90 degrees counter-clockwise from the traffic heading; movement indicator 614 fits entirely within traffic indicator 610. Traffic indicator 618 is a triangle oriented with point 620 indicating  
As to claim 9, Bazawada further discloses:
a.	updating the representation of the remote aircraft based on a change in the velocity of the local aircraft read on ¶ 0025, (current traffic data generally provides the control module 104 with a snapshot of aircraft-specific traffic information for one or more traffic around an ownship at any given time. The real-time traffic information may include: an instantaneous position (e.g., the latitude, longitude, orientation), an instantaneous heading (i.e., the direction the traffic is traveling in relative to some reference), a flight path angle, a vertical speed, a ground speed, an instantaneous altitude (or height above ground level), an aircraft track, drift, flight path angle, a current phase of flight of the traffic, inertial side slip, and etc.). 
As to claim 10, Bazawada further discloses:
a.	wherein the local aircraft and the remote aircraft are at least one of an airplane, a helicopter, a lighter-than-air vehicle, an advanced air mobility vehicle, a vertical take-off and landing (VTOL), and an unmanned aerial vehicle (UAV). 
As to claim 11, Bazawada further discloses:
a.	displaying the representation of the remote aircraft being positioned as a function of a position of a representation of the local aircraft read on ¶ 0007, (a system for an aircraft for detecting traffic maneuvers, including: a source of navigation data for the aircraft; a source of traffic information for a neighbor traffic, the traffic information comprising a traffic identification, a position, a pitch, a roll, an altitude, a speed, a distance, a heading, and a track; 
As to claim 12, the claim is a system claim corresponding to method claim 1.  Therefore, the claim is rejected for the same rationales set forth for claim 1.  
 As to claim 13, the claim is a system claim corresponding to method claim 2.  Therefore, the claim is rejected for the same rationales set forth for claim 2.  
As to claim 14, the claim is a system claim corresponding to method claim 3.  Therefore, the claim is rejected for the same rationales set forth for claim 3.  
As to claim 15, the claim is a system claim corresponding to method claim 4.  Therefore, the claim is rejected for the same rationales set forth for claim 4.  
As to claim 16, the claim is a system claim corresponding to method claim 5.  Therefore, the claim is rejected for the same rationales set forth for claim 5.  
As to claim 17, the claim is a system claim corresponding to method claim 6.  Therefore, the claim is rejected for the same rationales set forth for claim 6.  
As to claim 18, the claim is a system claim corresponding to method claim 7.  Therefore, the claim is rejected for the same rationales set forth for claim 7.  
As to claim 19, the claim is a system claim corresponding to method claim 8.  Therefore, the claim is rejected for the same rationales set forth for claim 8.  
As to claim 20, the claim is a system claim corresponding to method claim 9.  Therefore, the claim is rejected for the same rationales set forth for claim 9.  
As to claim 21, the claim is a system claim corresponding to method claim 10.  Therefore, the claim is rejected for the same rationales set forth for claim 10.  

As to claim 23, the claim is corresponding to method claim 1.  Therefore, the claim is rejected for the same rationales set forth for claim 1.  
As to claim 24, Bazawada further discloses:
a.	wherein the radio receiver and controller are housed within a common enclosure read on Fig. 5 and ¶ 0026, (the control module 104 and communications system and fabric 118 also support the herein referenced controller pilot data link communications (CPDLC), such as through an aircraft communication addressing and reporting system (ACARS) router; in various embodiments, this feature may be referred to as a communications management unit (CMU) or communications management function (CMF). In summary, the communications system and fabric 118 may allow the aircraft 100 and the control module 104 to receive information that would otherwise be unavailable to the pilot and/or co-pilot using only the onboard systems).  

7.	Claim 25 is rejected under 35 U.S.C. 103 as being unpatentable over Bazawada in view of Robertson and further in view of Devins (US 2003/0093764).
	As to claim 25, Bazawada further discloses:
a.	wherein the radio receiver and controller are implemented via a common chip read on ¶ 0021, ¶ 0033 and ¶ 0060, (FIG. 5, in an embodiment, a traffic maneuver detection system 102 (also referred to herein as “system” 102) is generally associated with a mobile platform 100, drone, or vehicle. In various embodiments, the mobile platform 100 is an aircraft, and is referred to as aircraft 100. The controlling component of the system 102 is the control module 104. In some embodiments, the control module 104 may be integrated within a 
	However, Weng in navigation systems such as those used in vehicles teaches:
e.	receiver and controller are implemented via a common system-on-chip (SoC) read on ¶ 0019, (vehicle information system 100 using a single controller 104, various localization systems may use one or more controllers. Some or all of the functions provided by the memory 107, and RF receiver 122 may be integrated with the controller 104 using either hardware or software in a system on a chip (SoC) configuration).
Therefore it would have been obvious to one having ordinary skill in the art at the time the invention was filed to incorporate the system and Method for auto completion and alignment of user gestures of Weng into Bazawada in view of Robertson in order to provide a higher performance due to increased amount of circuits on the chip, greater system reliability and lower cost for the end user.

Response to Arguments
8. 	Applicant's arguments with respect to claims 1-25 have been considered but are moot in view of the new ground(s) of rejection that was necessitated by Applicant's amendment.  

Citation of pertinent Prior Arts
9.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure: see PTO-892 Notice of References Cited.

Conclusion
10.	Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Fekadeselassie Girma whose telephone number is (571) 270-5886.  The examiner can normally be reached on M-F 8:30 am – 5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph Field can be reached on (571) 272-4090.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


/FEKADESELASSIE GIRMA/Primary Examiner, Art Unit 2689